Claimant was injured while engaged as a telephone switchboard operator and receptionist in the employ of the board of water supply, a board or department of the city of New .York, engaged in projecting and building extensions to the water supply system of the city of New York, and at times in operating a portion of the distribution system which carries water in part to private consumers. She was engaged in a business classified as hazardous. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffeman, Schenek and Foster, JJ.